Citation Nr: 0728016	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  05-10 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death. 

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The veteran served on active duty from June 1958 to June 
1962.  The veteran died in May 2003 and the veteran's 
surviving spouse is the appellant in this matter. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an August 2003 rating 
decision by the Department of Veterans Affairs (hereinafter 
VA) Regional Office in Milwaukee, Wisconsin, (hereinafter 
RO).  


FINDINGS OF FACT

1.  The veteran's death certificate indicated that the 
immediate cause of his death in May 2003 was hepatocellular 
carcinoma due to hepatitis C.  

2.  At the time of the veteran's death, service connection 
was in effect for an old fracture of the femur with 
osteoarthritis of the left hip, rated 60 percent disabling 
from June 1995; degenerative joint disease of the lumbar 
spine, rated 40 percent disabling from June 1995; and 
degenerative joint disease of the right hip, rated 30 percent 
effective from June 1995; a total disability rating for 
compensation based on individual unemployability (TDIU) was 
also in effect from June 1995. 

3.  Hepatocellular carcinoma and hepatitis C were not shown 
in service and there is no medical evidence linking these 
conditions to service. 

4.  The medical evidence of record does not show that a 
disability of service origin or a service-connected 
disability caused or contributed to the veteran's death.

5.  The veteran was not in receipt of or entitled to receive 
compensation based on total disability for 5 years from the 
date of his discharge from active duty or for 10 or more 
years immediately preceding his death; he is not a former 
prisoner of war.  


CONCLUSIONS OF LAW

1.  Neither hepatocellular carcinoma nor hepatitis C were 
incurred in or aggravated by service and hepatocellular 
carcinoma may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006). 

2.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause the 
veteran's death.  38 U.S.C.A. §§ 1310, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.312 (2006).

3. The criteria for DIC benefits under the provisions of 38 
U.S.C.A. § 1318 have not been met.  38 U.S.C.A. §§ 1318, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.22 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to notify and assist

With respect to the veteran's claims on appeal, VA has met 
the notification and assistance duties under applicable 
statute and regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2006).  With regard 
to the duty to notify, prior to initial adjudication, a 
letter dated in August 2003 satisfied the duty to notify 
provisions.  As for the duty to assist, the veteran's service 
medical records have been obtained, along with VA and private 
medical records.  The veteran was afforded VA examinations 
prior to this death, and a medical opinion has been obtained 
as to the whether the conditions that caused the veteran's 
death were 


etiologically related to service.  There is no indication in 
the record that additional evidence relevant to the issues 
decided herein is available and not part of the claims file.  
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

II. Legal Criteria/Analysis

A. Service Connection for the Cause of the Veterans Death

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.  
There are some disabilities, including cancerous tumors, for 
which service connection may be presumed if the disorder is 
manifested to a degree of 10 percent or more within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

VA death benefits are payable to the surviving spouse of a 
veteran if the veteran died from a service-connected 
disability.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5, 3.312 
(2006).  In order to establish service connection for the 
cause of the veteran's death, the evidence must show that a 
disability incurred in or aggravated by active service was 
the principal or contributory cause of death.  38 C.F.R. § 
3.312.

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically 


related to the cause of death.  In order to be a contributory 
cause of death, it must be shown that the service-connected 
disability contributed substantially or materially to cause 
death; that it combined to cause death; or that it aided or 
lent assistance to the production of death.  It is not 
sufficient to show that the service-connected disorder 
casually shared in producing death, but rather it must be 
shown that there was a causal connection between the service-
connected disability and the veteran'  death.  38 C.F.R. § 
3.312(b), (c).

The veteran died in May 2003, with his death certificate 
indicating that the immediate cause of the veteran's death 
was hepatocellular carcinoma due to hepatitis C.  At the time 
of the veteran's death, service connection was not in effect 
for hepatocellular carcinoma or hepatitis C.  Service 
connection at that time was in effect for an old fracture of 
the femur with osteoarthritis of the left hip, rated 60 
percent disabling from June 1995; degenerative joint disease 
of the lumbar spine, rated 40 percent disabling from June 
1995; and degenerative joint disease of the right hip, rated 
30 percent effective from June 1995.  TDIU was also in effect 
from June 1995. 

The service medical records, to include the June 1962 
separation examination, do not reflect any evidence of 
hepatocellular carcinoma or hepatitis C, and hepatocellular 
carcinoma is not shown within one year of service.  Reports 
from VA hospitalization in April and May 2003 indicated the 
veteran had suffered from hepatitis C since 1995 and that 
attempted interferon therapy in early 2000 had failed.  A VA 
medical opinion obtained following the veteran's death dated 
in November 2006, after noting that the veteran underwent 
bypass surgery in 1984 and 1991 and that hepatitis C was 
first diagnosed in 1995, concluded that it was more likely 
that the veteran obtained the hepatitis C infection in 1984, 
and that "[i]t is not likely the military service of over 30 
years prior to the diagnosis of hepatitis C caused or 
exacerbated his development of hepatitis C."  

As set forth above, the medical evidence of record does not 
show that the veteran's hepatocellular carcinoma or hepatitis 
C was related to his active military service.  The 
appellant's statements, and those of her representative 
positing that blood transfusions and a tattoo accomplished 
during service caused hepatitis C, alone are not sufficient 
to prove that a disability incurred in or aggravated by 
service caused or contributed substantially or materially to 
cause the veteran's death.  Medical diagnosis and causation 
involve questions that are beyond the range of common 
experience and common knowledge and require the special 
knowledge and experience of a trained physician.  As neither 
the appellant nor her representative is a physician, their 
statements are not competent evidence to determine that a 
disability incurred in or aggravated by service caused or 
contributed substantially or materially to cause the 
veteran's death.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As 
such, there is no medical evidence linking the cause of the 
veteran's death to his active military service or to any 
service-connected disability.  Accordingly, service 
connection for the cause of the veteran's death is not 
warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt. However, as there is no medical evidence 
that the cause of the veteran's death was related to his 
active military service or to any service-connected 
disability, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

B. Entitlement to DIC under the Provisions of 38 U.S.C.A. § 
1318

DIC benefits may be awarded to a surviving spouse upon the 
service-connected death of a veteran.  38 U.S.C.A. § 1310; 38 
C.F.R. § 3.5(a).  The payment of DIC to a benefits-eligible 
surviving spouse is also authorized in cases where a 
veteran's death was not service-connected, provided that the 
veteran was rated by VA as totally disabling due to service-
connected disability for a period of at least 5 years 


from the date of his discharge or release from active duty, 
for 10 or more years immediately preceding his death, or for 
a continuous period of not less than 1 year immediately 
preceding death if the veteran was a former prisoner of war 
who died after September 30, 1999.  38 U.S.C.A. § 1318; 38 
C.F.R. § 3.22.  "Rated by VA as totally disabling," for the 
purposes of this section includes awards of TDIU.  
38 C.F.R. § 3.22(c). 

In Wingo v. West, 11 Vet. App. 307 (1998), the United States 
Court of Appeals for Veterans Claims (Court) interpreted 38 
C.F.R. § 3.22(a) as permitting a DIC award in a case where 
the veteran had not established entitlement to VA 
compensation for a service-connected total disability and had 
never filed a claim for such benefits which could have 
resulted in entitlement to compensation for the required 
period. The Court concluded that the language of 38 C.F.R. § 
3.22(a) would permit a DIC award where it is determined that 
the veteran "hypothetically" would have been entitled to a 
total disability rating for the required period if he or she 
had applied for compensation during his or her lifetime.

Effective January 21, 2000, VA promulgated a final regulation 
pertaining to DIC benefits for survivors of certain veterans 
rated totally disabled at time of death.  See 65 Fed. Reg. 
3,388-3,392 (2000).  The final regulation established an 
interpretive rule reflecting VA's conclusion that 38 U.S.C.A. 
§ 1318(b) authorizes payment of DIC only in cases where the 
veteran had, during his or her lifetime, established a right 
to receive total service-connected disability compensation 
from VA for the period required by that statute, or would 
have established such a right if not for clear and 
unmistakable error by VA.

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that, for the purpose of determining 


whether a survivor is entitled to "enhanced" DIC benefits 
under a different statute, 38 U.S.C.A. § 1311(a)(2) (West 
2002) (veteran required to have been rated totally disabled 
for a continuous period of eight years prior to death), the 
implementing regulation, 38 C.F.R. § 20.1106, does permit 
"hypothetical entitlement."

However, in National Organization of Veterans' Advocates, 
Inc. v. Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. 
Cir. 2001), the Federal Circuit addressed a challenge to the 
validity of 38 C.F.R. § 3.22, and found a conflict between 
that regulation and 38 C.F.R. § 20.1106.  The Federal Circuit 
concluded that the revised 38 C.F.R. § 3.22 was inconsistent 
with 38 C.F.R. § 20.1106, which interprets a virtually 
identical veterans benefit statute, 38 C.F.R. § 1311(a)(2), 
and that VA failed to explain its rationale for interpreting 
these virtually identical statutes (38 U.S.C.A. § 1311 and 38 
U.S.C.A. § 1318) in conflicting ways.  The Federal Circuit 
remanded the case, and directed VA to stay all proceedings 
involving claims for DIC benefits under 38 U.S.C.A. § 1318 
where the outcome was dependent on 38 C.F.R. § 3.22, pending 
the conclusion of expedited VA rulemaking.

Accordingly, on April 5, 2002, VA amended 38 C.F.R. § 20.1106 
to provide that there would be no "hypothetical" 
determinations as to whether a deceased veteran had been 
totally disabled for eight years prior to death so that the 
surviving spouse could qualify for the enhanced DIC benefit 
available under 38 U.S.C. § 1311(a)(2). See 67 Fed. Reg. 
16,309-16,317 (April 5, 2002).

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 
2003), regarding a challenge to the validity of 38 C.F.R. § 
3.22 as amended January 21, 2000, the Federal Circuit held, 
in part, that 38 C.F.R. § 3.22 as amended was not invalid 
insofar as it precluded "hypothetical entitlement" as an 
additional basis for establishing eligibility under 38 
U.S.C.A. § 1318.  The Federal Circuit held that VA could 
properly construe the "entitled to 


receive" language of sections 1311(a)(2) and 1318 in the 
same way, and could properly construe the language of the two 
statutory sections to bar the filing of new claims, i.e., 
claims where no claim had been filed during the veteran's 
life or the claim had been denied and was not subject to 
reopening "hypothetical entitlement" claims.

Thus, VA has established that "hypothetical entitlement" is 
not a viable basis for establishing benefits under either 38 
U.S.C.A. § 1311(a)(2) or 38 U.S.C.A. § 1318. However, in 
Rodriguez v. Nicholson, 19 Vet. App. 275 (2005), the Court 
determined that the theory of hypothetical entitlement should 
be applied to claims pending the date of the change of 38 
C.F.R. § 3.22, on January 21, 2000.  Prior to that time, the 
amended 38 C.F.R. § 3.22 could not be retroactively applied.  
In this case, there was no claim pending for DIC on January 
21, 2000.  Thus, hypothetical entitlement is not for 
application in this case.  Therefore, the only possible ways 
of prevailing on a claim for benefits under 38 U.S.C.A. § 
1318 are:  (1) to meet the statutory duration requirements 
for a total disability rating at the time of death; or (2) to 
show that such requirements would have been met, but for 
clear and unmistakable error in a previous decision.  38 
U.S.C.A. § 1318; 38 C.F.R. § 3.22.

As set forth above, the veteran was awarded TDIU effective 
from June 1995, and a total disability rating was not in 
effect prior to that time.  Thus, as the veteran was 
discharged from service in June 1962 and died in May 2003, he 
was not continuously rated totally disabling for a period of 
not less than five years from the date of his discharge from 
active duty, and a total disability rating was not in effect 
for 10 or more years immediately preceding his death.  
Additionally, the veteran was not a former prisoner of war, 
and he was not "entitled to receive" compensation for a 
service-connected disability rated totally disabling within 
the meaning of the law because none of the circumstances 
specified in 38 C.F.R. § 3.22(b) under which a veteran might 
have been entitled to receive compensation but was not in 
actual 


receipt of compensation are shown or alleged to be applicable 
in the present case. Accordingly, DIC under 38 U.S.C.A. § 
1318 is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt. However, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).
 

ORDER

Service connection for the cause of the veteran's death is 
denied. 

DIC under 38 U.S.C.A. § 1318 is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


